                      Case 19-10655-JKO       Doc 195     Filed 01/27/20      Page 1 of 2




        ORDERED in the Southern District of Florida on January 27, 2020.




                                                            John K. Olson, Judge
_____________________________________________________________________________
                                            United States Bankruptcy Court




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                       Fort Lauderdale Division
                                        www.flsb.uscourts.gov

       In re:
                                                                  CASE NO. 19-10655-JKO
       CONSUMER ADVOCACY CENTER, INC.,
                                                                  Chapter 7
                         Debtor.
       ________________________________________/

         ORDER DENYING BUREAU OF CONSUMER FINANCIAL PROTECTION, STATE
          OF MINNESOTA, STATE OF NORTH CAROLINA, AND THE PEOPLE OF THE
              STATE OF CALIFORNIA’S MOTION TO DISMISS CHAPTER 7 CASE

                THIS CAUSE came before the Court on January 22, 2020 at 9:30 a.m. upon the Bureau

       Of Consumer Financial Protection, State Of Minnesota, State Of North Carolina, And The

       People Of The State Of California’s Motion To Dismiss Chapter 7 Case (the “Motion”) [ECF

       No. 168] and the Objection to the Motion filed by Sonya S. Slott, Chapter 7 Trustee (the

       “Trustee”) for Consumer Advocacy Center, Inc. (the “Debtor”) (the “Objection”) [ECF No.

       190]. The Court, having considered the Motion, the Objection, the presentation and argument of

       counsel, being otherwise apprised of the premises, and for the reasons set forth on the record at
               Case 19-10655-JKO           Doc 195       Filed 01/27/20      Page 2 of 2




the hearing on the Motion,

        ORDERS as follows:

        1.      The Motion is DENIED.

                                                   ###


Submitted by:
Glenn D. Moses, Esq.
Genovese Joblove & Battista, P.A.
Attorneys for Sonya S. Slott, Chapter 7 Trustee
100 Southeast Second Street, 44th Floor
Miami, Florida 33131
Telephone: 305.349.2300
Facsimile: 305.349.2310
gmoses@gjb-law.com

Copy to:
Glenn D. Moses, Esq.
[Attorney Moses shall forward a conformed copy of this Order to all interested parties.]




                                                    2
